OFFICEOFTHEATTORNEY            GENERALOFTEXAs
                                   AUSTIN
@I(LYP
    c.WINN
.Vl----




                   In ywr latter 0                            JMLNJJ5itCOW
         the rolloang
         contraat OUT1


                                                       by “A, n@nt,* aad
                                                      oontr6ot Barrier pemllt
                                             inem thusoontnrotedfor.
                                                our opltdon(LBtu whether

                                             be of the    aharaoter
                                                                  eat out

                              b, V%ZTLOI&'SCiYil &t6tUtUS, 06&6tkrg
                              0116, *0+1dSS  for th6 f8lJWUkO6 Of both
                              04ldW    66rtifiO8t66      Of    003lV6lltOli66   SiXid
                             ot oarrierpemlta. sarotlon19 thereal
                              viMoh 6n applioatloa SW ofxwun 66rti6r
         ri&te rJUBt O&d.&   6ttiCSUOtitM b(b) gf~& tit3 fIiOCf#
                                                               d11Oh
         m-t b6 rhoun ln 6n appliostlon for 8 QontFaat oarrlerperaitr
         tithout UndQ        t0 60 t&O d6tnil.e it ill ~UtfiO~'%Att0
         note that           nnt for a 4ortifioatrauthorielng a oomaon
         carrier operation is faoed with a owiid6&?Xbly hUavf6r bwdsn
         thnn is th8 ixi:plt6antfor a otmtraot 66~'3ier pWmit. Turther-
         ame, it my b6 observed that the holder ca$0 ourtifieats of
         conv65ieno~aribneeeeolty88 4 oam10n Barrier
                                                   motoroamrisr
         enjo s braadur prltll6ges than dear the holdsr of
         'Ihe Ea tter does not havs th%,rrtf&t t6 66ZT6 th6
Glenn 8. L6wl.s
     Asalatsnt